—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Lerner, J.), entered July 18, 1991, which, upon a ruling at the close of opening statements at trial, is in favor of the defendant dismissing the complaint.
Ordered that the judgment is reversed, on the law, and a new trial is granted, with costs to abide the event.
Since a valid theory of negligence was offered to support the plaintiffs complaint, the court erred in dismissing the complaint after opening statements (see generally, De Vito v Katsch, 157 AD2d 413). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.